Citation Nr: 0941302	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  05-35 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disability.

2.  Entitlement to service connection for a left elbow 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for degenerative 
changes and arthritis of the right ankle.

5.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1983 to 
January 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for disabilities of the 
bilateral hands, left elbow, bilateral knees, degenerative 
changes and arthritis of the right ankle, and a skin 
condition.  The claims file was subsequently transferred back 
to the RO in Denver, Colorado.  In April 2008, the Veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  

The Board remanded this case for additional development in 
August 2008.  The directives of the remand were substantially 
followed by the RO.


FINDING OF FACT

The preponderance of the evidence shows that there is no 
relationship between the Veteran's bilateral hand disability, 
left elbow disability, bilateral knee disability, 
degenerative changes and arthritis of the right ankle, and a 
skin condition and his service; the evidence also shows no 
evidence of a chronic condition, such as arthritis, within 
one year of discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hand 
disability are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for a left elbow 
disability are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.307, 3.309 (2009).

3.  The criteria for service connection for a bilateral knee 
disability are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.307, 3.309 (2009).

4.  The criteria for service connection for degenerative 
changes and arthritis of the right ankle are not met. 38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2009).

5.  The criteria for service connection for a skin condition 
are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2004.  The RO provided the appellant 
with notice of the criteria for assigning disability ratings 
and effective dates in March 2006, subsequent to the initial 
adjudication.  While the 2006 notice was not provided prior 
to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in supplemental 
statements of the case dated in February 2008 and July 2009, 
following the provision of notice. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).   

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology of 
the disabilities on appeal, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II. Analysis 

The Veteran seeks service connection for disabilities of the 
bilateral hands, left elbow, and bilateral knees, 
degenerative changes and arthritis of the right ankle, and a 
skin condition.  He relates the orthopedic disabilities to 
injuries in service and asserts that the skin condition first 
manifested in service.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1131.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Certain chronic diseases, including arthritis, shall be 
granted service connection although not otherwise established 
as incurred in or aggravated by service if manifested to a 
compensable degree within one year after service in a period 
of war or following peacetime service on or after January 1, 
1947, provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied.  See 38 C.F.R. 
§§ 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(a) Bilateral hands

The Veteran testified that he fell from the barracks in 
service and injured both of his wrists.  He indicated that 
the pain persisted for a while, as it was a pretty bad fall.  
 
The service treatment records show the Veteran fell from the 
barracks in April 1984 but there is no mention of injury or 
treatment for the hands (or wrists).  
 
After service, private treatment records show a diagnosis of 
gout in 1991.  Subsequent records show treatment for gout 
involving multiple joints.  Private insurance records note 
that the Veteran had surgery to remove a hand lesion and to 
revise a finger joint in March 1999.  A February 2003 private 
treatment record notes the Veteran had a lump removed from 
the left hand.

A May 2004 VA medical record notes the Veteran had a past 
medical history of surgery in the hands to remove bony spurs.  
It was also noted that the Veteran had arthritis in the 
hands.  A separate May 2004 VA medical record indicates that 
the Veteran had multiple motor vehicle and motorcycle 
accidents, a helicopter accident, and climbing accidents.

An August 2004 VA examination report shows the Veteran 
reported that he was being seen for gout and osteoarthritis.  
He related that his first gout attack was in 1990 and that it 
affected different joints including the hands.  He also had 
generalized arthritis affecting the multiple joints, mainly 
the hands in addition to other joints.  He complained of 
increased pain in most of the joints exacerbated by movement, 
with knotting quality, waxing and waning in intensity 
according to weather and the amount of exertion demanded on 
him.  He had surgery on the right thumb and in the palmar 
area of the left hand for release of hard tendons and 
ligaments.  He complained of nodes on both hands, which had 
been coming on in the recent years.  His hands were painful, 
which was exacerbated by movement, such as with prolonged 
writing.  On physical examination, the right hand had 
Bouchard's nodes on the little finger proximal 
interphalangeal joint, on the ring finger proximal 
interphalangeal joint, and on the pinkie finger 
metacarpophalangeal joint.  He had Heberden's nodes on the 
index finger distal interphalangeal joint.  The left hand 
also showed Bouchard's nodes on the ring finger, pinkie 
finger, and metacarpophalangeal area of the dorsum of the 
hand on the pinkie finger.  The nodule was hard and tender.  
July 2004 x-ray examination of the hands showed a suture 
anchor at the base of the proximal phalanx of the right thumb 
and associated changes of degenerative joint disease in the 
metacarpophalangeal joint of the thumb.  The diagnosis was 
gout by history affecting multiple joints mainly the hands 
and other joints; and normal uric acid level.

In October 2005, a VA hand clinical note shows the Veteran 
had a significant history of gout and was status post 
multiple surgeries for removal of tophi from the hands.  On 
physical evaluation, the assessment was multiple masses of 
the bilateral hands.  A February 2006 VA orthopedic surgery 
record notes upper extremity gouty tophi.  A March 2006 VA 
hand clinical note shows the Veteran was two weeks status 
post excision of multi gouty tophi of the right upper 
extremity including the hand.

A February 2006 medical and disability evaluation associated 
with his claim for VA and Social Security Administration 
(SSA) benefits notes that the Veteran was seen by a hand 
surgeon in January 2005 and diagnosed with multiple gouty 
tophi of the bilateral hands.  Surgical removal of the tophi 
was recommended for the right hand.  The examiner found that 
the Veteran had chronic musculoskeletal pain affecting the 
bilateral hands, which was severe in nature and continued to 
increase in severity and impose functional limitations.  He 
also had chronic tophaceous gouty arthritis, which had not 
responded to pharmacologic management.  

A private registered nurse, who is the Veteran's wife, 
submitted a statement dated in June 2007 that the location of 
injuries during the Veteran's active duty service was 
consistent with the areas of his disabled physiology and bone 
and joint structure.

A December 2008 VA examination report shows the Veteran had 
multiple surgeries to remove gouty tophi from his hands.  The 
Veteran was right hand-dominant and previously had "knots" 
and tendons on his hands, which had been removed.  The 
Veteran stated that these were "arthritic nodules" and also 
might represent rheumatoid nodules; in addition, because of 
his history of severe gout, they might represent gouty tophi.  
The Veteran stated that the hand condition started in about 
1991, after leaving military service and that the hands hurt 
primarily in the left ring finger.  X-ray examination showed 
mild degenerative changes at the radioscaphoid joint in the 
left hand.  In the right hand there was narrowing and 
irregularity of the first carpometacarpal joint consistent 
with degenerative joint disease or sequelae of previous 
trauma; and metallic foreign body or soft tissue anchor in 
base of proximal phalanx of thumb, with no significant change 
since October 2005.  The examiner found that the bilateral 
hand pathology was directly related to his gout or rheumatoid 
arthritis and that these gouty tophi or rheumatoid nodules 
had formed in these regions requiring surgical excision.  His 
gout was a problem with urate metabolism and the examiner did 
not believe that there was any connection at all with his 
active duty service.

The most probative medical evidence shows that the Veteran's 
present bilateral hand disability is not related to his 
service.  In spite of the Veteran's report of injury, the 
service treatment records are negative for any injury or 
treatment for the hands.  There is no indication of 
degenerative changes in the hands within one year after 
service; so service connection for degenerative arthritis of 
the hands is not warranted on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.  The first finding of any problems 
with the hands is in 1991 when the Veteran was diagnosed with 
gout.  Additionally, there is no probative evidence of 
continuity of symptomatology of a hand disability from 
service or during the more than four years before his gout 
was first diagnosed in 1991.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  The Veteran stated on the December 2008 VA 
examination report that he first noticed problems with his 
hands in 1991.  The gout has not been shown to be related to 
the Veteran's service but rather his urate metabolism, as 
stated by the December 2008 examiner.  Further, the December 
2008 VA examiner found no relationship between the present 
pathology in the hands and his service.  The private nurse 
(who is the Veteran's wife) submitted an opinion that the 
present disability in the bone and joint structure was 
consistent with the Veteran's injury in service, but did not 
refer to any hand injury in service or address the fact that 
there was no record of injury to the hands in service.  In 
weighing this opinion with the December 2008 VA examiner's 
opinion, the VA opinion is more probative.

For these reasons, service connection for a bilateral hand 
disability is not warranted.

(b) Left elbow

The Veteran testified that when he fell from the barracks in 
service, he injured his left elbow.  

The service treatment records are negative for any injury to 
the left elbow but do document a fall from the barracks in 
April 1984.  

Post-service records show the Veteran was diagnosed with gout 
in 1991.  A private insurance record notes that an x-ray of 
the elbow (although it does not say which elbow) was provided 
in March 1999 but there is no record of the results.  
Official records reflect that left elbow surgery was 
scheduled in July 2002.  A May 2004 VA medical record notes a 
history of multiple motor vehicle and motorcycle accidents, a 
helicopter accident, and climbing accidents.  An August 2004 
VA examination report shows the Veteran was being seen for 
gout and osteoarthritis.  The gout attacks came once every 
two weeks and affected different joints including the elbows.  
He also reported he had generalized arthritis affecting the 
multiple joints, mainly the elbows, in addition to other 
joints.  He complained of increased pain in most of the 
joints exacerbated by movement, with knotting quality, waxing 
and waning in intensity according to weather and the amount 
of exertion demanded on him.  He had surgery done on the left 
elbow in 2003 to remove excess loose cartilage fragments.  
His elbows were painful, which was exacerbated by movement or 
use of the arm, such as prolonged writing.  Physical 
examination of the left elbow showed no bony enlargement or 
synovial thickening noted.  The diagnosis was gout by history 
affecting multiple joints, mainly the elbows, in addition to 
other joints; and normal uric acid level.

A February 2006 medical and disability evaluation shows in 
October 2004 radiographs were obtained that showed subtle 
bony proliferative changes involving the olecranon process.  
The examiner determined that the Veteran had chronic 
musculoskeletal pain affecting the bilateral elbows, which 
was severe in nature and continued to increase in severity 
and impose functional limitations.  He also had chronic 
tophaceous gouty arthritis, which had not responded to 
pharmacologic management.  A February 2006 VA orthopedic 
surgery record notes upper extremity gouty tophi.  

In order to address the etiology of the left elbow 
disability, a VA examination was provided in December 2008.  
The examiner noted that the Veteran had had multiple 
surgeries to remove gouty tophi from his elbows.  It was 
noted that a left elbow surgery had been done five years ago 
for excision of a "rheumatoid nodule" or "gouty tophi."  
He also incidentally noted that a right elbow nodule was 
removed about five years ago, as well.  The impression was 
multiple gouty tophi on the left elbow, previously excised.  
The examiner found that the left elbow pathology was directly 
related to the Veteran's gout or rheumatoid arthritis and 
that these gouty tophi or rheumatoid nodules had formed in 
these regions requiring surgical excision.  His gout was a 
problem with urate metabolism.  The examiner did not believe 
that there was any connection at all with his active duty 
service.

A private registered nurse, who is the Veteran's wife, 
submitted a statement dated in June 2007 that the location of 
injuries during the Veteran's active duty service was 
consistent with the areas of his disabled physiology and bone 
and joint structure.

The most probative medical evidence shows that the Veteran's 
present left elbow disability is not related to his service.  
His service treatment records are negative for any injury to 
the left elbow.  There is no indication of degenerative 
arthritis of the left elbow within one year of discharge from 
service.  Even if the 1999 x-ray results showed degenerative 
arthritis of the left elbow, this would have been 12 years 
after discharge.  Thus, service connection for the left elbow 
disability is not warranted on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.  Additionally, there is no 
probative evidence of continuity of symptomatology of a left 
elbow disability from service or during the many years before 
any disability was shown.  See Savage v. Gober, 10 Vet. App. 
488 (1997).  The Veteran was diagnosed with gout in 1991 and 
this was found by the December 2008 VA examiner as the cause 
of the Veteran's left elbow impairment.  The Veteran's gout 
is not shown to be related to service, but rather a problem 
with urate metabolism.  Even though the private nurse, who is 
the Veteran's wife, indicated that the current pathology in 
the joints was consistent with the injuries in service, she 
did not refer to any elbow injury in service nor did she 
address the fact that there is no injury to the left elbow 
shown in service.  

For these reasons, service connection for a left elbow 
disability is not warranted.

(c) Bilateral knees

The Veteran contends that he injured his bilateral knees in 
service when he fell from the barracks.  He testified that 
when he fell he hyperextended his knees.

The service treatment records show the Veteran had a mild 
strain to the lower left leg in service after falling from 
the barracks in April 1984 but do not show any injury to the 
knees.

After service, private treatment records show the Veteran was 
diagnosed with gout in 1991.  X-ray examination in 1995 of 
the right knee shows a normal knee with Osgood-Schlatter's 
disease.  An August 1997 private treatment record shows the 
Veteran was treated for a gout attack involving the keft 
knee.  On physical examination, his left knee was warm and 
tender and had moderate effusion.  Private insurance records 
note that an x-ray of the knee was taken in March 1999 but 
there is no record of the results.  A February 2003 private 
treatment record notes the Veteran signed the release for a 
right knee arthroscopy with possible cartilage or meniscus 
debridement or repair.

A May 2004 VA medical record notes that the Veteran had 
multiple accidents including motor vehicle and motorcycle 
accidents, a helicopter accident, and climbing accidents.

In August 2004, a VA examination report shows a history of 
gout affecting the multiple joints, generalized 
osteoarthritis, and knee surgeries on both knees.  He 
complained of increased pain in most of the joints 
exacerbated by movement, with knotting quality, waxing and 
waning in intensity according to weather and the amount of 
exertion demanded on him.  The right knee had two open 
surgeries that were done six years ago because he could not 
bend the knee without extreme pain.  The other surgery was 
done two years ago and was done also to improve range of 
motion.  He had arthroscopic surgery on the left knee.  He 
complained of knee pain after prolonged standing, weight-
bearing, and going up and down the stairs. Following 
repetitive activity, he had decreased motion of these joints 
mainly because of stiffness and pain.  On physical 
examination he walked with a limp complaining of knee pain, 
more on the right.  July 2004 x-ray examination showed 
degenerative changes of the knees bilaterally; calcific 
density overlying the lateral left compartment was noted as 
possibly representing previous injury.  The diagnoses were 
right knee: status post surgery for removal of bone chips, 
residual well-healed scar, limited motion, and 
osteoarthritis; and left knee: status post surgery for 
removal of bone chips with healed scar, limited motion, and 
osteoarthritis.

An October 2004 VA medical record notes that because of the 
Veteran's age, his degenerative joint disease in the knees 
with some calcification suggested that the etiology was more 
likely than not post-traumatic.

An August 2005 private treatment record notes that the 
Veteran most likely had acute monoarticular arthritis of the 
left knee secondary to gout, given his history.  Another 
August 2005 private treatment record notes the Veteran stated 
that he fell secondary to his left knee injury.  A November 
2005 VA medical record shows osteoarthritis of the bilateral 
knees and history of gout.

A February 2006 medical and disability evaluation shows the 
Veteran had chronic musculoskeletal pain affecting the 
bilateral knees, which was severe in nature and continued to 
increase in severity and impose functional limitations.  He 
also had chronic tophaceous gouty arthritis, which had not 
responded to pharmacologic management.  

In April 2008, a private treatment record notes that the 
Veteran had been treated for popping and snapping of the 
lateral aspect of the right knee.  He underwent arthroscopic 
release, which did not relieve his symptoms.  He underwent a 
repeat arthroscopic evaluation with open excision of a 
lateral plica with removal of osteophytes off the lateral 
femoral condyle and removal of a small calcification within 
the distal vastus lateralis.  An arthroscopic evaluation 
confirmed moderate degenerative changes within his knee, 
which were contributing to his symptoms.

A December 2008 VA examination report shows that the Veteran 
had had multiple surgeries on the knees.  The Veteran stated 
that he injured his right knee when he fell off a barracks 
and then in 1986 when he fell off a rope.  He had gone on to 
have three surgeries on the right knee, an arthroscopy in 
1998 done by a civilian doctor, as well as two different 
surgeries to remove what sounded like gouty tophi.  It was 
unclear as to his exact diagnosis.  The Veteran stated that 
he was told by some doctors he had rheumatoid arthritis and 
felt that these were probably rheumatoid nodules; he also had 
osteoarthritis, as well.  He had another surgery in October 
2007 and in December 2007 to remove gouty tophus from the 
right knee.  The left knee had one surgery about 8 to 10 
years ago to remove two nodules at that time.  He complained 
of pain in his knees and stated that his gait was altered 
because of his right knee.  X-ray examination of the left 
knee showed osteoarthrosis.  The x-ray impression for the 
right knee was mild hypertrophic degenerative changes of the 
patella and tibial plateau; prominent osteophyte in the 
inferior patella; and calcification over the tibial tubercle 
consistent with Osgood-Schlatter.  The diagnosis was multiple 
gouty tophi on the anterior left knee and right knee, 
previously excised within the last 10 years.  

The examiner believed that the bilateral knee pathology was 
directly related to the Veteran's gout or rheumatoid 
arthritis.  The gouty tophi or rheumatoid nodules had formed 
in these regions requiring surgical excisions.  The gout was 
a problem with his urate metabolism and the examiner did not 
believe that there was any connection at all with his active 
duty service.  The examiner further found that the 
arthroscopic procedure of his right knee performed 8 years 
ago, 12 years after he left the military was not, in his 
opinion, related to his fall from the barracks.  The health 
report at that time did not show any significant knee joint 
injury on the right.

A November 2004 note from a private physician's assistant 
indicates that he had known the Veteran for nearly three 
years and that the Veteran had suffered from significant 
episodes of gout and osteoarthritis.  The physician's 
assistant noted that review of the records indicated multiple 
episodes of lower extremity injuries and pain dating back to 
1986.  He found that the multiples injuries were directly 
related to the Veteran's current symptoms of osteoarthritis 
and all of these injuries were sustained while on active 
duty.

Another medical opinion of record was provided by a private 
nurse, who is also the Veteran's wife.  She stated in June 
2007 that the present disabling pathology of the bone and 
joint structure was consistent with the Veteran's injury 
during his military service.  

The most probative medical evidence in this case shows that 
the Veteran's current bilateral knee disability is not 
related to his service.  The service treatment records are 
negative for any injury to the knees.  The first sign of any 
knee problem after service coincided with the Veteran's 
diagnosis of gout.  The first indication of degenerative 
arthritis of the knees is not within one year of discharge 
from service.  Even if the March 1999 x-rays showed 
degenerative arthritis of the knees, this would have been 12 
years after discharge from service.  Thus, service connection 
on a presumptive basis is not warranted.  See 38 C.F.R. 
§§ 3.307, 3.309.  Additionally, there is no evidence of 
continuity of symptomatology of a bilateral knee disability 
from service or during many years before his first gout 
diagnosis.  See Savage v. Gober, 10 Vet. App. 488 (1997).   
Gout was shown to be due to a problem with urate metabolism 
and not related to military service.  The private nurse 
opinion that the present disabling pathology in the joints is 
consistent with the injury in service is not probative as she 
did not account for the fact that the service treatment 
records did not show any injury to the knees.  Moreover, the 
physician's assistant opinion is not very specific, as he 
indicates that the Veteran's lower extremity injuries and 
pain were related to service.  The service treatment records 
show lower left leg injuries but do not document any 
treatment for the knees, which is what the Veteran is 
claiming service connection for.  The physician's assistant 
does not account for the fact that the service treatment 
records show no treatment or injury to the knees.  The 
December 2008 examiner addressed the post-service evidence of 
the knee disability and found that this was not related to 
the in-service fall in the barracks.  Even though the VA 
treatment records in 2004 suggested post-traumatic 
degenerative joint disease in the knees, the 2008 examiner 
found that any post-service disability in the knees was not 
related to service.  Moreover, even if the knee arthritis was 
considered post-traumatic, the record shows multiple post-
service injuries involving motor vehicle accidents, 
motorcycle accidents, climbing accidents, and a helicopter 
accident.

For these reasons, service connection for a bilateral knee 
disability is not warranted.

(d) Right ankle

The Veteran testified that he injured his right ankle during 
a training exercise with the repelling tower in March 1986.  
He reported that he was repelling down a tower and bounced 
pretty hard on the ground.  He also believed that he had 
stress fractures from a 25-mile hike a few days later.  He 
had a swollen ankle and it was very painful to move until it 
healed.  He further mentioned that when he fell from the 
barracks previously in April 1984, he injured his right 
ankle.

The service treatment records show an injury to the right 
ankle in March 1986.  The Veteran complained that it was 
painful to walk.  The injury had happened the night of March 
22, 1986 (two days prior to this treatment report).  
Objective evaluation showed swelling on the outer part of the 
right ankle with no discoloration noted.  There was 
tenderness to palpation just above the outer ankle.  He was 
sent for x-rays.  A separate March 1986 treatment record 
shows complaints of blunt trauma to the lateral aspect of the 
right ankle and complaints of pain on inversion and 
palpation.  X-rays of the foot and ankle were within normal 
limits.  Range of motion was within normal limits but there 
was pain with inversion.  There was no ecchymosis but there 
was slight edema.  There was pain with palpation over the 
lateral malleolus.  The assessment was contusion versus mild 
sprain.  

The service treatment records also note that the Veteran had 
previously fallen from the barracks in April 1984 but there 
is no mention of any injury to the right ankle.

After service, the Veteran was diagnosed with gout in 1991.  
Subsequent records show treatment for gout involving multiple 
joints.  An August 1997 private treatment record shows the 
Veteran was treated for gout involving the right ankle.  
Private insurance records note that an x-ray was taken of the 
ankle (although it does not show which ankle) in March 1999 
but there is no record of the results.

An August 2004 VA examination report shows the Veteran stated 
that his first gout attack was in 1990, which affected his 
right ankle in addition to other joints.  The gout attacks 
came on once every two weeks and affected different joints, 
including the ankles.  He also reported he had generalized 
osteoarthritis that affected the multiple joints including 
mainly the right ankle in addition to other joints.  He 
complained of increased pain in most of the joints 
exacerbated by movement, with knotting quality, waxing and 
waning in intensity according to weather and the amount of 
exertion demanded on him.  He complained of ankle pain after 
prolonged standing, weight-bearing, and going up and down the 
stairs.  Following repetitive activity, he had decreased 
motion of this joint mainly because of stiffness and pain.  
On physical examination, he walked with a limp complaining 
some about bilateral ankle pain.  X-rays showed irregularity 
consistent with early degenerative changes seen in the 
anterior and medial aspects of both ankle; and no evidence of 
fracture or dislocation.  The diagnosis was right ankle 
degenerative arthritis with limited motion and degenerative 
changes; gout by history affecting the multiple joints, 
including mainly the ankles in addition to other joints; and 
normal uric acid level.

A May 2004 VA medical record notes a history of multiple 
accidents and injuries including motor vehicle accidents, 
motorcycle accidents, a helicopter accident, and climbing 
accidents.

A February 2006 medical and disability evaluation shows the 
Veteran had chronic musculoskeletal pain affecting the 
bilateral ankles, which was severe in nature and continued to 
increase in severity and impose functional limitations.  He 
also had chronic tophaceous gouty arthritis, which had not 
responded to pharmacologic management.  

A VA examination was provided in December 2008 to determine 
whether there was any relationship between the Veteran's 
present right ankle disability and his service.  The examiner 
noted that he had reviewed the claims file including the 
Veteran's history of injury to the right ankle in service and 
gout diagnosis after service.  The impression was multiple 
gouty tophi on the right ankle; and right ankle arthroscopy 
done by a civilian orthopedic surgeon in 1998, no operation 
report currently available.  The x-ray impression was 
irregularity consistent with early degenerative change in the 
anterior tibiotalar joint and inferior tip of medial 
malleolus; dorsal midfoot degenerative joint disease slightly 
more pronounced compared to August 2004; no evidence of 
fracture or dislocation; tibiotalar joint space maintained; 
and remainder of ankle unchanged.  The examiner found that 
the right ankle pathology was directly related to his gout or 
rheumatoid arthritis.  The examiner noted that these gouty 
tophi or rheumatoid nodules had formed in regions that had 
required surgical excisions.  His gout was a problem with 
urate metabolism and the examiner did not believe that there 
was any connection at all with his active service duty.

A November 2004 note from a private physician's assistant 
indicates that he had known the Veteran for nearly three 
years and that the Veteran had suffered from significant 
episodes of gout and osteoarthritis.  The physician's 
assistant noted that review of the records indicated multiple 
episodes of lower extremity injuries and pain dating back to 
1986.  He found that the multiples injuries were directly 
related to the Veteran's current symptoms of osteoarthritis 
and all of these injuries were sustained while on active 
duty.

Another medical opinion of record was provided by a private 
nurse, who is also the Veteran's wife.  She stated in June 
2007 that the present disabling pathology of the bone and 
joint structure was consistent with the Veteran's injury 
during his military service.  

The most probative medical evidence in this case shows that 
the Veteran's current right ankle disability is not related 
to his service.  While the service treatment records show a 
contusion to the right ankle, the first finding of any 
problem with the ankle, other than gout, after service was in 
1998, when the Veteran reportedly had an arthroscopic 
procedure performed on the ankle.  He later was diagnosed 
with degenerative changes in the ankle.  The first indication 
of degenerative arthritis of the ankle is not within one year 
of discharge from service.  Even if the 1998 and 1999 private 
treatment records showed degenerative arthritis of the right 
ankle at that time, this would have been 11 to 12 years after 
discharge from service.  Thus, service connection on a 
presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 
3.309.  Additionally, there is no evidence of continuity of 
symptomatology of a right ankle disability from service or 
during many years before his first gout diagnosis.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).   The December 2008 
VA examiner found that the right ankle pathology was directly 
related to the Veteran's gout or rheumatoid arthritis, and 
gout was shown to be due to a problem with urate metabolism 
and not related to military service.  The private nurse 
opinion that the present disabling pathology in the joints is 
consistent with the injury in service is not probative.  
While she is a medical professional, she did not offer any 
rationale for her opinion, specifically how a contusion in 
service could be related to gout or degenerative arthritis 
many years later.  She also did not account for the etiology 
of the Veteran's gout or state whether she thought this 
disability was related to his service.  Moreover, the 
physician's assistant opinion does not offer any reason for 
why the present symptoms of osteoarthritis in the lower 
extremities are directly related to multiple injuries in 
service.  The opinion also is not very specific, as the 
physician assistant does not indicate which lower extremity 
he is referring to.  The service treatment records do not 
show multiple injuries to the right ankle, but rather one 
injury in March 1986.  As noted, the next mention of any 
problems for the right ankle is not until 1998 when he 
reportedly had an arthroscopic surgery.  

For these reasons, service connection for a right ankle 
disability is not warranted.

(e) Skin disorder

The Veteran testified that his skin condition started during 
a training exercise in Okinawa in May 1984.  He stated that 
they were in the jungle for approximately three weeks without 
bathing and that he acquired a full body rash, which they 
called jungle rot.  He still had the same skin condition 
resulting from this; it was now on his face, over the right 
eye, and behind the left ear.  He recalled that he was so 
uncomfortable that they had to evacuate him from the jungle 
and give him cortisone.

The service treatment records show the Veteran was treated 
for a blister on the right foot in June 1983.  Specifically, 
objective evaluation showed a small blister on the right 
heel.  He was treated with a Betadine soak and bacitracin, 
and moleskin was applied.  A November 1984 treatment record 
shows the Veteran had an infected ingrown right great 
toenail.  The Veteran stated that it had been infected for 
three weeks.  In January 1985, he had part of his toenail 
removed.  A May 1986 treatment record shows complaints of 
pain and constant throbbing discomfort in the right foot.  
The Veteran reported that he had gone to the beach one week 
prior and stepped on a rock.  On physical evaluation he had a 
puncture wound on the bottom of his foot and severe redness 
at the injury site.  The assessment was cellulitis.

After service, a January 1994 private treatment record notes 
a work-related diagnosis of contact dermatitis.  The Veteran 
was instructed to wear cotton-lined gloves.

An August 2004 VA examination report noted that the Veteran 
had complained of cellulitis in the past but this had 
resolved.  He complained of some skin condition, which was 
erythema when he was in the Marine Corps in 1986.  This 
affected his elbows and scalp behind the ears.  It usually 
recurred.  The last time he had problems was about a month 
ago.  There had been no recurrences since then.  The 
diagnosis was history of cellulitis and non-specific 
dermatitis, treated and resolved; no recurrence at present.

A December 2004 VA orthopedic surgeon record notes the 
Veteran was scheduled for a rescission of bursa and saggital 
bunionectomy on the right foot in June 2005.  An April 2005 
VA medical record shows the Veteran had a rash on his chest 
that was not severe.  An April 2005 prescription record for 
corticosteroid cream for the skin is of record.  In May 2005, 
a VA dermatology clinic record shows complaints of lesions on 
the chest, face, and behind the ears.  The Veteran stated 
that he had similar lesions in the past and first noticed 
them several years ago when he was in the Philippines.  He 
indicated that he usually saw his primary care provider who 
told him it was psoriasis and had given him a topical 
medication with mild relief.  He denied recent upper 
respiratory infection symptoms and stated that the lesions 
typically itched and became redder over time.  The lesions 
sometimes involved his scalp, elbows, and knees.  The 
assessment was seborrheic dermatitis.  The lesions were in a 
classic distribution.  The examiner found that it was 
doubtful that this was psoriasis given the facial involvement 
(sun exposure).  Horizontal fissure on the nails was likely 
due to trauma from pushing back cuticles.  A January 2006 VA 
medical record shows an assessment of seborrheic dermatitis.  
The Veteran complained that the Nizoral and Desonide that he 
was given at the dermatology clinic last May was not helping 
him as much as he would like.

An April 2007 private treatment report shows the Veteran had 
a body rash that had been intermittent since it began in the 
military.  The rash settled down with high potency cortisone 
cream, which he used frequently, but the rash never went 
away.

A November 2008 VA examination report shows that the Veteran 
complained of a skin condition that was described as an 
erythematous rash on the lower legs, while he was in the 
military serving in the Philippines in 1986.  He stated that 
he was told this condition was caused by something in the 
jungle and he was treated with injections of cortisone.  The 
examiner noted that there was no medical record of this event 
found in his claims file.  The Veteran stated that since that 
time he had a recurrent erythematous pruritic rash that had 
affected his scalp, glabella, eyebrows, nasolabial folds, and 
chest.  He was first evaluated for this problem in 
dermatology in May 2005 and was diagnosed at that time with 
seborrheic dermatitis.  He was prescribed Nizoral and 
Desonide to use topically.  He stated that the Nizoral 
shampoo did not provide much relief and that he was using 
Desonide when he saw the rash, mostly for itching.  The rash 
was recurrent and it seemed to come and go lasting for 
approximately 10 days every month.  He was not on 
corticosteroids or immunosuppressive medications at that 
time.

On physical evaluation, the Veteran's skin lesions were found 
on the scalp, right nasolabial fold, and left upper chest.  
They were small, about 5 to 15mm, erythematous, scaly plaques 
with overlying excoriations.  The diagnoses were seborrheic 
dermatitis; and ingrown toenail and cellulitis resolved with 
no residuals.  The examiner noted that in the claims file 
there was no record of similar seborrheic dermatitis noted, 
only a history of cellulitis on the right plantar aspect of 
the foot secondary to puncture wound and also infected 
ingrown toenail.  Otherwise, there was no mention of this in 
the claims file.  By history, the Veteran's current rash 
began in service but since there was no documentation of a 
similar rash in the claims file, the examiner would have to 
resort to speculation to determine that the current 
seborrheic dermatitis began in service.  There was no 
correlation between seborrheic dermatitis and a previous 
history of cellulitis, blisters, or an ingrown toenail.

A December 2008 VA examination report notes that in May 1986 
the Veteran was treated for a puncture wound on the plantar 
surface of the right foot and diagnosed with cellulitis.  He 
was treated with peroxide, antibiotics, and bacitracin 
ointment.  This eventually healed.  He also had a right great 
toenail that was ingrown in January 1985 and treated with no 
obvious residual.  On physical evaluation, the impression was 
no cellulitis or blisters noted; and one small erythematous 
skin patch noted.  The examiner stated that based on his 
evaluation, any skin pathology present was not clearly noted 
in the claims file, other than an ingrown toenail and this 
did not relate to any current toenail condition.  There was 
no cellulitis identified along with any blisters, and these 
issues would not be related to his service in the Armed 
Forces.

The record shows that the Veteran had a blister in service, 
an ingrown toenail, and a puncture wound to the bottom of his 
foot diagnosed as cellulitis.  Present skin conditions 
include dermatitis, first diagnosed in 1994, which is seven 
years after discharge from service.  Seborrheic dermatitis 
was not diagnosed until 2005, approximately 18 years after 
service.  Although the Veteran states that he has had the 
same rash since service, this is not diagnosed in the medical 
records.  The Veteran is competent to state that he has a 
rash but is not competent to diagnose his skin condition.  
See McCartt v. West, 12 Vet. App. 164 (1999).  The VA 
examiners in 2008 found that there was no correlation between 
the Veteran's present skin conditions and his treatment for 
skin problems in service based on a review of the claims 
file.  Additionally, there is no evidence of continuity of 
symptomatology of these conditions from service or during the 
7 to 18 years before any of these disabilities were shown.  
See Savage v. Gober, 10 Vet. App. 488 (1997).  It is also 
worth mentioning that the Veteran testified that his skin 
condition began in Okinawa but on medical records stated that 
the skin condition began in the Philippines in service; also, 
the first time the Veteran was diagnosed with contact 
dermatitis in 1994 it was shown to be related to his work 
duties.

For these reasons, service connection for a skin condition is 
not warranted.

Summary

The Veteran (and his wife) genuinely believe that his 
bilateral hand, left elbow, bilateral knee, right ankle, and 
skin disorders are related to his service.  However, even 
though the Veteran's wife is a nurse, her training is such 
that her opinions are not as persuasive as, and do not equal 
the probative value of, the VA physicians who thoroughly 
reviewed the records and offered rationales for their 
opinions.  As a layperson, the Veteran and his wife, lacking 
in medical training and expertise, cannot provide competent 
opinions on a matter as complex as the etiology of his 
claimed disabilities and their views are of no probative 
value.  Their opinions, in addition to the opinions by the 
physician-assistant of record, are far outweighed by the 
detailed opinions provided by the VA medical professionals 
who discussed all of the factors concerning the Veteran's 
present conditions and why they were not related to his 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claims for a bilateral hand disability, a left 
elbow disability, a bilateral knee disability, degenerative 
changes and arthritis of the right ankle, and a skin 
disorder; there is no doubt to be resolved; and service 
connection is not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.





ORDER

Entitlement to service connection for a bilateral hand 
disability is denied.

Entitlement to service connection for a left elbow disability 
is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for degenerative changes 
and arthritis of the right ankle is denied.

Entitlement to service connection for a skin disorder is 
denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


